FINANCIAL / INVESTORCOMMUNITY MEETING Derrick Kuzak Group Vice President, Global Product Development January 16, 2008 Our Plan •Aggressively restructure to operateprofitably at lower demand and changingmodel mix •Accelerate the development of newproducts that customers want and prefer •Finance our plan and improve our balancesheet •Work together Agenda •How We Plan •How We Work - Achieving World ClassEfficiency •Products and Technologies We AreDelivering How We Plan:Global Product Plan Principles Goal Principles Ensure a customer view of success •Achieve benchmark levels of: –% of volume new or significantly freshened –Average age of portfolio –Number of unique showroom nameplates •Achieve benchmark cadence of timing andscope of product change: 3/6/9/12 yearcadence Reduce investment throughsimplification and increased efficiency •Achieve benchmark levels of: –Platforms –Powertrain architectures and combinations –Order guide complexity •Ford Brand vehicles shared globally •Fully differentiated Ford-to-Lincoln vehicles •Investment at benchmark levels Ford Lincoln 2006 2007 2008 2009 2010 2011 Memo: Toyota 3.1 - 4.2 yrs, Chevy 3.9 - 4.8 yrs 35% Improvement Average Age of Portfolio (Years) Metric Performance (Global Ford) Volume per Platform Family Core Platforms Total Platforms Memo: Toyota 400K - 570K Memo: Toyota 18 - 15 2006 2007 2008 2009 2010 2011 2012 Platform families reduce through the period. Average volume per core platform will continue to increase. 15% Improvement 100% Improvement •Commonality •Part re-use and modular designs •Complexity Reduction •Orderable combinations •Platform reductions •Procurement Efficiencies •Low-cost country die sourcing •Direct tool sourcing with cost models •On-line quoting for tools •Direct gage sourcing / Generic gage designs •Plant Manufacturing •Physical-based costing •Digital pre-assembly validation •Flexible automation: body shop, plant facilities •Engineering •Low-cost country engineering •Prototype construction reductions •CAE validation vs. physical validation •Production tool pull-ahead in lieu of prototypetooling •Global engineering Investment Efficiency Improvement How We Work -Achieving World Class Efficiency Product Development Objectives Efficiency Output Input # Programs Engineering Costs More exciting products, Greater efficiency, Less cost Efficiency Improvement Actions •Global Product Development System •First-time Through Capability •Improved Virtual Capabilities •Global Product Development •Engineering Footprint Migration •Giving Engineers Time To Engineer GPDS - Accelerating Product Development Calendar Year 2004 2006 2008+ New Top Hat Base 24%faster 49%faster All New Vehicle (Top Hat + Platform) Base 19%faster 27%faster Improved Virtual Capability •Overall prototype spending cut in HALF over 3 year period –35% fewer prototype vehicles (Increased Virtual Capability and Commonality) –20% less cost per unit (Increased Commonality) –20% less spending on prototype tooling (Increased Virtual and Commonality) Top Hat Content and Vehicle Integration Systems/Commodities Shared within Platforms Lead Engineering/ Purchasing D&R Single Lead Design and Engineering Activity for all Top Hats of each Platform Single Lead Engineering Activity for each Platform Single Lead For eachsystem • Body • Chassis • E/E • P/T Global Product Development - How We Are Working Product Strategy •Bold, emotive exterior designs •Great to drive •Great to sit in -Comfort and convenience of a second home onwheels -Remarkably quiet •Fuel Economy as a reason to buy •Unmistakably a Ford or Lincoln in look, sound, feel •All with exceptional value Products and TechnologiesWe Are Delivering Design Leadership … What It Takes •New design process, focused on targetcustomer and design progressives •Engineering creativity and resolve todeliver winning designs •Brand aligned, consistent Design DNA •Exciting designs - “unexpected from Ford”- that bring customers to the showroom Design Leadership: Millimeters Matter Product DNA … Unmistakably a Fordin Look, Sound, Feel Product DNA - Attributes •Accommodation and Usage -Driver and PassengerAccommodation -Primary and SecondaryControls -Stowage -Seat Comfort • Perceived Quality -Switch Feel -Illumination -Material Feel -Welcome Strategy •Vehicle Human-Machine Interface -Perception -Controllability -Comprehensibility •Vehicle Dynamics -Ride -Steering -Handling -Braking • Vehicle NVH -Powertrain Sound Quality -Door Closing Sound -Chimes • Performance and Driveability -Performance Feel -Driveability Product DNA:Designing Seats with DNA A Clear Technology Strategy To SetPriorities And Guide Actions A Clear Technology Strategy To SetPriorities And Guide Actions Sustainability “Greener Miles” •Achievingsubstantial CO2 andfuel economyimprovement by2015 •Improving interior airquality •Maximizing use ofrenewable resources Safety “Safer Miles” •Achieving ConsumerReports TopRecommended Buy •Introducing highlyvalued, breakthroughand differentiatedfeatures Design “Bolder Miles” •Exciting interiorsand exteriorsaligned to Brand •Leveraging globalplatforms with theright proportions •Achieving designleadership Highlights: •Exclusivity with Microsoft until November2008. •SYNC is already available today on 12 Ford,Lincoln and Mercury vehicles. By the end of2008, it will be offered on nearly every newFord, Lincoln and Mercury vehicle. •Standard on Lincoln & High-SeriesFord/Mercury vehicles. •911 Assist available on some 2009MY Ford,Lincoln and Mercury vehicles. •Many awards, including Popular Mechanics“Automotive Excellence” and“Breakthrough”;Bluetooth Special Interest Group “Best of CES2008”; CNET “Best of CES” (2007). Best-in-Class media device and hands-free phone connectivitysystem co-branded with Microsoft. “SYNC” Media Gateway Module “SYNC” Media Gateway Module Ford will be the first OEM to offer Sony branded audio in North Americaand will include a signature electronics finish panel design Highlights •Launches 2008CY on the 2009MYF-150 and Flex •Full migration on all retail Ford andMercury vehicles (includingimports) •Sony brand rated #1 most powerfulbrand in the 2007 Brand Powerstudy •Partnership poised to leverage co-marketing and technology sharingopportunities Sony Branded Audio Sony Branded Audio Next-GenerationNavigation System Custom Connectivity Custom Connectivity •Advanced voice-recognition technology •Advanced voice-recognition technology •Personal juke box that can store up to 2,400 songs •Personal juke box that can store up to 2,400 songs •New 8-inch touch-screen display •New 8-inch touch-screen display SIRIUS Travel Link §Up-to-the-minute informationand entertainment §Current gas prices from anestimated 120,000 fillingstations §Local, real-time trafficinformation for 78 markets §Coast-to-coast weatherconditions with five-dayforecasts §Personalized sports scores andschedules §Movie listing details, includingtimes, theater addresses,ratings and running lengths forover 4,500 theaters 2009 Lincoln MKS Lincoln MKS Key Selling Features Progressive Design §New Split Grille (new ‘Lincoln’) §New Wheel Line-up (dual finishes, longspokes, tight radii, great depth) §Genuine Wood & Metal §Sporty Confidence, Daring §Next Gen Keypad Refined, Yet Dynamic American Design Driver’s Comfort §NVH package §“Comfort” Seat w/ Lincoln PremiumLeather §Twin Panel Moonroof §Heated and Cooled Front Seats §BIC Rear SeatPackage & Trunk Vol. §Capless Fuel Fill §Maximize Customer Safety Business Class Experience Smooth Power On-Demand Engaged Drive §3.7L V6 FWD/AWD §Responsive Suspension/Tuning §19” Wheels with V-Rated Tires §20” Wheels (late availability) §Advance Trac and Tiptronic Shifter Connected and In Command Technology at your command §Voice Activated NAV §Passive Entry/ Passive Start §Push Button Start §SYNC, Sat. Radio & Premium BrandedAudio §Adaptive Cruise and Adaptive HID §Smart Beams & Rain Sen. Wipers 2009 Ford Flex Flex Key Selling Features Flex Key Selling Features §Bold two-box design with confident stance §Signature Ford 3-bar chrome grille §Distinctive Character Lines §Two-Tone Roof §19” Aluminum Wheels §HID headlamps, LED Tail lamps Dares To Be Different Design §Segment Leading 2nd Row Legroom §2nd Row Footrests §Optimized 2nd, 3rd row Ingress and Egress §Premium Fit and Finish §Soft Touch panels and armrests §Fold Flat Front Passenger, 2nd, 3rd RowSeats §Power Liftgate Unexpected Comfort & Flexibility §Refrigeration System (Class Exclusive) §Sync (Class Exclusive) §EasyFuel, Capless Fuel (Class Exclusive) §Ambient Lighting (Class Exclusive) §Multi-panel Vista Roof §Voice Activated Navigation, Real TimeTraffic and Weather Updates Leading Technology §Standard AdvanceTrac with Roll StabilityControl §Standard Side Canopy Air bags §Available All Wheel Drive §Rear Back Up Camera Advanced Safety 2009 Ford F-150 Next Generation Navigation Next Generation Navigation SYNC SYNC SONY Branded Audio SONY Branded Audio Integrated Trailer Integrated Trailer Brake Controller Brake Controller Increased Stowage Increased Storage F-150 All New Interior Lariat F-150 Key Selling Features New Content Innovations §Fully Flat Rear Cargo Load Floor §Heated / Cooled Seats §Tailgate Step §Power Running Boards §Retractable Box Side Step §Ambient Lighting §22” Wheels §Next Generation Navigation System §Premium Branded Audio §SYNCTM §EasyFuel Capless Re-fueling §Trailer Tow Side Mirrors •Power, Telescope, Folding §Rain Lamps §Trailer Brake Control §Trailer Sway Mitigation New Content for the Segment Rear Back-up Camera (View ThroughNavigation) New Content for Ford NA Explorer America Concept Explorer America Concept Explorer America Concept Explorer America Concept §2.0-liter 4 cylinder engine withEcoBoost technology §275 hp and 280 lb.-ft of torque §Offered with premium 3.5-liter V6 withabout 340 hp Powertrain §Modern, muscular design language §Integrated three-bar grille §Defined power dome hood §Wrap-around rear glass panel window §Sliding rear door §Single-touch stackable, sliding seats §Work table with seats deploy from thetailgate §Three-dimensional compass andnavigation unit built right into theinstrument panel Design §Ford Explorer America concept is anew kind of utility with better fuelefficiency §Room for six and their gear §Moderate towing and off-roadingcapabilities Fuel-Saving Utility EcoBoost MORE WITH LESS Better fuel economy? Up to 20%. And more power. Simple fact: Even withadvanced technologies, the majority of vehicles worldwide will be gasolinepowered. That's millions. Ford Motor Company’s new gas-turbo direct-injection engines can help. Here’s how EcoBoost does more with less: UP TO 20 PERCENT FUEL IMPROVEMENT UP TO 15 PERCENT REDUCTION IN CO2 EMISSIONS IMPROVED ENGINE PERFORMANCE 3.5L V-6 Gasoline Turbo-Charged Direct Injection 4.6L V-8 Gasoline Turbo-Charged Direct InjectionTorque Comparison Engine Torque Comparison Fuel Economy as a Reason To BuyNear Term Fuel Economy ImprovementsMid-Size Utility 150 LBS Final EPAS,BMS, FastEngineWarm-up,ADFSO,N/V opt Downsized PTwithEcoBoostTechnology 5 to 6 speed+ASC Aero andParasidicImprovements Ford Verve - B Car Concept B Car - China B Car - Europe Lincoln MKT Concept Lincoln MKT Concept Lincoln MKT Concept Lincoln MKT Concept §Distinct Lincoln design and luxury in aspacious utility vehicle §Signature double-wing chrome grille §LED headlamps wrap around thesculptured hood §Full-width LED taillamps §Liquid Bronze Metallic paintcompliments the chrome brightwork §Intricate 21-inch, 12-spokeinterlocking chrome aluminum wheels §Four executive-sized chairs mirroringthose in first-class aircraft cabins §Patented 3-D interior lightingtechnology Luxurious Utility §3.5-liter V-6 engine with EcoBoosttechnology delivers 415 horsepowerand 400 lb.-ft of torque §Flex-fuel capable §Weight-saving, eco-friendly“upcycled” materials boost fuelefficiency Powerfully Efficient §Upcycled plastics from discarded soft-drink bottles and other polyesterwaste reduce energy consumption §Plush, hand-knotted rug made frombanana silk §Chromium-free leather seats Environmentally Friendly Risk Factors Statements included or incorporated by reference herein may constitute “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995.Forward-looking statements are based on expectations, forecasts and assumptions by our management and involve a number of risks, uncertainties, and other factors that could cause actual results to differ materially from those stated, including, without limitation: ·Continued decline in market share; ·Continued or increased price competition resulting from industry overcapacity, currency fluctuations or other factors; ·An increase in or acceleration of market shift away from sales of trucks, sport utility vehicles, or other more profitable vehicles, particularly in the United States; ·A significant decline in industry sales, particularly in the United States or Europe, resulting from slowing economic growth, geo-political events or other factors; ·Lower-than-anticipated market acceptance of new or existing products; ·Continued or increased high prices for or reduced availability of fuel; ·Currency or commodity price fluctuations; ·Adverse effects from the bankruptcy or insolvency of, change in ownership or control of, or alliances entered into by a major competitor; ·Economic distress of suppliers that has in the past and may in the future require us to provide financial support or take other measures to ensure supplies ofcomponents or materials; ·Labor or other constraints on our ability to restructure our business; ·Work stoppages at Ford or supplier facilities or other interruptions of supplies; ·Single-source supply of components or materials; ·Substantial pension and postretirement health care and life insurance liabilities impairing our liquidity or financial condition; ·Worse-than-assumed economic and demographic experience for our postretirement benefit plans (e.g., discount rates, investment returns, and health care costtrends); ·The discovery of defects in vehicles resulting in delays in new model launches, recall campaigns or increased warranty costs; ·Increased safety, emissions (e.g., CO2), fuel economy, or other (e.g., pension funding) regulation resulting in higher costs, cash expenditures, and/or salesrestrictions; ·Unusual or significant litigation or governmental investigations arising out of alleged defects in our products or otherwise; ·A change in our requirements for parts or materials where we have entered into long-term supply arrangements that commit us to purchase minimum or fixedquantities of certain parts or materials, or to pay a minimum amount to the seller ("take-or-pay" contracts); ·Adverse effects on our results from a decrease in or cessation of government incentives; ·Adverse effects on our operations resulting from certain geo-political or other events; ·Substantial negative Automotive operating-related cash flows for the near- to medium-term affecting our ability to meet our obligations, invest in our business orrefinance our debt; ·Substantial levels of Automotive indebtedness adversely affecting our financial condition or preventing us from fulfilling our debt obligations (which may growbecause we are able to incur substantially more debt, including additional secured debt); ·Inability of Ford Credit to access debt or securitization markets around the world at competitive rates or in sufficient amounts due to additional credit ratingdowngrades, market volatility, market disruption or otherwise; ·Higher-than-expected credit losses; ·Increased competition from banks or other financial institutions seeking to increase their share of financing Ford vehicles; ·Changes in interest rates; ·Collection and servicing problems related to finance receivables and net investment in operating leases; ·Lower-than-anticipated residual values or higher-than-expected return volumes for leased vehicles; andNew or increased credit, consumer or data protection or other regulations resulting in higher costs and/or additional financing restrictions. We cannot be certain that any expectation, forecast or assumption made by management in preparing forward-looking statements will prove accurate, or that any projection will be realized.It is to be expected that there may be differences between projected and actual results.Our forward-looking statements speak only as of the date of their initial issuance, and we do not undertake any obligation to update or revise publicly any forward-looking statement, whether as a result of new information, future events, or otherwise.For additional discussion of these risks, see "Item 1A. Risk Factors" in our 2006Form 10-K Report. SAFE HARBOR
